Allowable Subject Matter
Claims 1-2 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein at least one tunable reactance circuit configured to present a continuously or discretely tunable capacitive reactance between a first capacitive reactance and a second capacitive reactance as cited with the rest of the claimed limitations.
Claims 2-20 are allowed based on the dependency.
Claim 21 is allowed because the prior art of record does not disclose nor render obvious wherein a capacitance value Ceq of the tunable reactance circuit is defined by: 
Ceq = Ctotal * 2/(2 - (2(ɸ - sin2 ɸ)/π; wherein Ctotal is the total capacitance value and ɸ is a phase angle (i) between 900 and 1800 or (ii) between 00 and 1800, the on-time of the switch being based on the phase angle as cited with the rest of the claimed limitations.
Claim 22 is allowed because the prior art of record does not disclose nor render obvious wherein a driving circuit configured to output a driving signal at an operating frequency, the driving circuit having a first output node coupled to an input of the tunable reactance circuit; and a resonator configured to generate an electromagnetic field based on the driving signal, the resonator having a first input node coupled to an output of the tunable reactance circuit as cited with the rest of the claimed limitations.
Claim 23 is allowed because the prior art of record does not disclose nor render obvious wherein a resonator having a first output node coupled to an input of the tunable reactance .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842